DETAILED ACTION
Claims 1, 3-4, and 11 are pending.
The Office Action is responsive to the communication filed on 3/15/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 3/15/2021, is fully responsive.  
The claim objection to claim 11 has been corrected and the objection has been removed.


Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.  


“a shield configured to cover the second detector from above and suppress a detection error caused by a foreign substance failing on the second detector.” (Applicant’s arguments are directed to Lehman not teaching a shield and that Lehman does not include a sensor for detecting a liquid; Examiner respectfully disagrees; First, the float switch apparatus 14, as illustrated in figure 2 of Lehman, covers the float 26 and other components; thereby, the float switch apparatus 14 is covering the float 26 and other components from above and would suppress any foreign substances from failing on the float 26 and other components from above;  for example, debris could fall on the float 26 pushing the float down and causing an erroneous negative water signal even when the water is raising as illustrated in figure 2 of Lehman; Second, rising water 24 raises the lever 32 thereby activing the switch 34, as illustrated in figure 2 and as described in col. 3, lines 59-68 of Lehman; thereby, the rising water 24 is detected by the float switch mechanism 14 of Lehman; thus, water is detected by the float switch mechanism 14;  Accordingly, Lehman describes a shield and a sensor for detecting a liquid; Lehman: see the float switch apparatus 14 (i.e., shield) covering the float switch mechanism 14 and other internal components from water following from above as illustrated in figures 1, 2)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0001440 (Aono) in view of U.S. Patent No. 4,814,752 (Lehman).


Claim 1:
The cited prior art describes a substrate processing apparatus configured to perform a preset processing on a substrate, comprising: (Aono: “The present technology relates to a substrate processing apparatus, particularly a substrate processing apparatus used for polishing a substrate, such as a semiconductor wafer, to be flat.” Paragraph 0002)
a pipe through which a liquid flows; (Aono: see the fluid passage 113 as illustrated in figure 1; “The fluid passage 113 has a coil tube 113a connected to the arm 111, and a fluid-supply pipe 113b connected to the coil tube 113a. An end part of the fluid-supply pipe 113b is fixed to a wall surface of the housing. The coil tube 113a has a wound coil-like shape. The coil tube 113a may be wound along the axis of the swing shaft 117. Although an end part on the arm 111 side of the coil tube 113a is also swung when the arm 111 swung between the cleaning position and the retracted position, the swing of the end part is absorbed inside the coil tube 113a, and is not be transmitted to an end part on the fluid-supply pipe 113b side. This can reduce stress applied to the fluid-supply pipe 113b in swinging of the arm 111.” Paragraph 0269)
a liquid leakage collector configured to receive the liquid leaking from the pipe; (Aono: see the liquid leakage detection part 1 as illustrated in figure 23 and as described in paragraph 0385; “FIG. 23 is an exemplary view illustrating a liquid-leakage detection part 1 provided at a lower part of the substrate processing apparatus 10 (near a base frame). As illustrated in FIG. 23, the liquid-leakage detection part 1 has a drain pot 2, a drain pan 6 having a slope inclined toward the drain pot 2, a first installation-type liquid leakage sensor 3a installed on a bottom surface of the drain pot 2, and a second installation-type liquid leakage sensor 3b installed on the slope of the drain pan 6.” Paragraph 0385)
a first detector provided within the liquid leakage collector, and configured to detect the liquid; (Aono: see the first liquid leakage sensor 3a as illustrated in figure 23 and as described in paragraph 0386; “As the first installation-type liquid leakage sensor 3a and the second installation-type liquid leakage sensor 3b, for example, a photoelectric sensor is used. When detecting a liquid leakage, each of the first installation-type liquid leakage sensor 3a and the second installation-type liquid leakage sensor 3b transmits a signal to the control part 15.” Paragraph 0386)
a second detector provided at a position higher than the first detector within the liquid leakage collector, and configured to detect the liquid; (Aono: see the second liquid leakage sensor 3b positioned higher than the first liquid leakage sensor 3a as illustrated in figure 23 and as described in paragraph 0386; “As the first installation-type liquid leakage sensor 3a and the second installation-type liquid leakage sensor 3b, for example, a photoelectric sensor is used. When detecting a liquid leakage, each of the first installation-type liquid leakage sensor 3a and the second installation-type liquid leakage sensor 3b transmits a signal to the control part 15.” Paragraph 0386)

Aono does not explicitly describe an indicator or a power supply as described below.  However, Lehman teaches the indicator and power supply as described below.  
an indicator configured to notify liquid leakage information indicating a liquid leakage; (see the alarm for leakage in Aono and the audio device for an alarm in Lehman; Lehman: “said alarming means further comprises an electric audio device” claim 3; “Adjunct means are also used on the switch for sounding an audible alarm to operating personnel.” Abstract; “Suffice to say, that many adjunct warning, alarming, turn on-off devices may be prepositioned on the containment pedestal 10 to function in a manner similar to that of the float-switch 14.” Col. 4, line 67 through col. 5, line 2; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
a power supply configured to perform a power feed to the substrate processing apparatus; and (see the substrate processing apparatus in Aono and the power supply components in Lehman; Lehman: “A tri-lead electrical cord 36 connects the float-switch 14 to a stylized 3-prong switch 18 that is plugged into a 3-inline wall plug 16. Plug 18, a male plug, is constructed to span two of the female outlets of wall plug 16. The remaining outlet of wall plug 16 provides power to plug 22 of machine 20. Tri-lead cord 38 is the electrical conduit from plug 22 to machine 20.” Col. 3, lines 41-47; Aono: “FIG. 1 is a plan view illustrating an entire configuration of a substrate processing apparatus according to one embodiment, and FIG. 2 is a side view of a polishing device illustrated in FIG. 1, viewed from a cleaning-part side.” Paragraph 0248; “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
a controller configured to (Aono: see the control part 15 as illustrated in figure 1)
control the indicator to notify the liquid leakage information based on a detection result of the first detector, (see the alarm for leakage in Aono and the audio device for an alarm in Lehman; Lehman: “said alarming means further comprises an electric audio device” claim 3; “Adjunct means are also used on the switch for sounding an audible alarm to operating personnel.” Abstract; “Suffice to say, that many adjunct warning, alarming, turn on-off devices may be prepositioned on the containment pedestal 10 to function in a manner similar to that of the float-switch 14.” Col. 4, line 67 through col. 5, line 2; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
control the power supply to stop the power feed to the substrate processing apparatus based on a detection result of the second detector; and (see the substrate processing apparatus and control of the same based on the second leakage sensor in Aono and the stopping of a power lead upon leak detection in Lehman; Lehman: “The electrical circuit also provides common and ground poles to the motor of the machine. Thus, what is generally termed the "hot" lead of the electrical circuit is routed through the switch. Should the machine overflow during operation, the water captured in the containment pedestal will rise thus through the float mechanism, breaking the switch contacts. Immediately, power will be removed from the hot lead leading to the machine motor and the apparatus will shut down stopping the overflow of water which is being pumped from or overflowing from the machine's washing chamber.” Col. 3, lines 9-20; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
a shield configured to cover the second detector from above and suppress a detection error caused by a foreign substance failing on the second detector. (Lehman: see the float switch apparatus 14 (i.e., shield) covering the float switch mechanism 14 and other internal components from water following from above as illustrated in figures 1, 2)
One of ordinary skill in the art would have recognized that applying the known technique of Aono, namely, a substrate processing apparatus with a controller for fluid leakage detection, with the known techniques of Lehman, namely, an device controller for fluid leakage detection, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Aono to detect and take action based on fluid leaks in a substrate processing apparatus with the teachings of Lehman to detect and take action based on fluid leaks in a device would have been recognized by those of ordinary skill in the art as resulting in an improved substrate processing apparatus (i.e., determining fluid leaks and taking actions based .


Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0001440 (Aono) in view of U.S. Patent No. 4,814,752 (Lehman) and further in view of U.S. Patent Application Publication No. 2009/0224927 (Sudy).


Claim 3:
Aono and Lehman do not explicitly describe a time period as described below.  However, Sudy teaches the time period as described below.  
The cited prior art describes the substrate processing apparatus of Claim 1, wherein the controller controls the indicator to notify the liquid leakage information when the liquid is detected by the first detector continuously for a first preset time period. (see the time period for an alarm in Sudy, the alarm for leakage in Aono, and the audio device for an alarm in Lehman; Sudy: see the is time greater than T1 720 and sound alarm 730 as illustrated in figure 7; Lehman: “said alarming means further comprises an electric audio device” claim 3; “Adjunct means are also used on the switch for sounding an audible alarm to operating personnel.” Abstract; “Suffice to say, that many adjunct warning, alarming, turn on-off devices may be prepositioned on the containment pedestal 10 to function in a manner similar to that of the float-switch 14.” Col. 4, line 67 through col. 5, line 2; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
One of ordinary skill in the art would have recognized that applying the known technique of Aono, namely, a substrate processing apparatus and a controller for fluid leakage detection, with the known techniques of Lehman, namely, an device controller for fluid leakage detection, with the known techniques of Sudy, namely, detecting leaks and generating alerts, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Aono to detect and take action based on fluid leaks in a substrate processing apparatus and the teachings of Lehman to detect and take action based on fluid leaks in a device with the teachings of Sudy to use various timers in leak detection would have been recognized by those of ordinary skill in the art as resulting in an improved substrate processing apparatus (i.e., determining fluid leaks and taking actions with various timers based on the fluid leaks for a substrate processing system of Aono based on the teachings of taking actions for fluid leaks in Lehman and the teachings of using timers for leak detection in Sudy).

Claim 4:
Aono and Lehman do not explicitly describe a time period as described below.  However, Sudy teaches the time period as described below.  
The cited prior art describes the substrate processing apparatus of Claim 1, wherein the controller controls the power supply to stop the power feed when the liquid is detected by the second detector continuously for a second preset time period. (see the time period for action in Sudy, the substrate processing apparatus and control of the same based on the second leakage sensor in Aono and the stopping of a power lead upon leak detection in Lehman; Sudy: see the time periods T2 735 and time period T3 740 to resume alarm 755 as illustrated in figure 7; Lehman: “The electrical circuit also provides common and ground poles to the motor of the machine. Thus, what is generally termed the "hot" lead of the electrical circuit is routed through the switch. Should the machine overflow during operation, the water captured in the containment pedestal will rise thus through the float mechanism, breaking the switch contacts. Immediately, power will be removed from the hot lead leading to the machine motor and the apparatus will shut down stopping the overflow of water which is being pumped from or overflowing from the machine's washing chamber.” Col. 3, lines 9-20; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
Aono, Lehman, and Sudy are combinable for the same rationale as set forth above with respect to claim 3.

Claim 11:
Aono and Lehman do not explicitly describe a time period as described below.  However, Sudy teaches the time period as described below.  
The cited prior art describes the substrate processing apparatus of Claim 3, wherein the controller controls the power supply to stop the power feed when the liquid is detected by the second detector continuously for a second preset time period. (see the time period for action in Sudy, the substrate processing apparatus and control of the same based on the second leakage sensor in Aono and the stopping of a power lead upon leak detection in Lehman; Sudy: see the time periods T2 735 and time period T3 740 to resume alarm 755 as illustrated in figure 7; Lehman: “The electrical circuit also provides common and ground poles to the motor of the machine. Thus, what is generally termed the "hot" lead of the electrical circuit is routed through the switch. Should the machine overflow during operation, the water captured in the containment pedestal will rise thus through the float mechanism, breaking the switch contacts. Immediately, power will be removed from the hot lead leading to the machine motor and the apparatus will shut down stopping the overflow of water which is being pumped from or overflowing from the machine's washing chamber.” Col. 3, lines 9-20; Aono: “The control part 15 is configured to issue an alarm when receiving a signal from the first installation-type liquid leakage sensor 3a, and to stop operation of the substrate processing apparatus 10 when receiving a signal from the second installation-type liquid leakage sensor 3b.” paragraph 0386)
Aono, Lehman, and Sudy are combinable for the same rationale as set forth above with respect to claim 3.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher E. Everett/            Primary Examiner, Art Unit 2116